Clifford F. Brown, J.,
dissenting. Both R.C. 2305.15 and 2305.19 are remedial statutes and should be liberally construed to permit the resolution of controversies upon their merits rather than upon mere technicalities of procedure. Cero Realty Corp. v. American Mfrs. Mut. Ins. Co. (1960), 171 Ohio St. 82 [12 O.O.2d 92], The majority applies the two statutes very strictly. I therefore dissent.
Today’s decision has the anomalous effect that a plaintiff may defer filing of his complaint indefinitely while the defendant is absent from the state under R.C. 2305.15, but if he files during such time, service must nevertheless be obtained within one year under Civ. R. 3(A).
R.C. 2305.15 provides that “[a]fter the cause of action accrues if * * * [the defendant] departs from the state, or absconds or conceals himself, the time of his absence or concealment shall not be computed as any part of a period within which the action must be brought.” Liberally construed, the phrase “any part of a period within which the action must be brought” applies to the one-year period for service of process under Civ. R. 3(A).
There is absolutely no reasonable basis for imposing harsher results on a plaintiff due to the defendant’s non-amenability to service under R.C. 2305.19 than is imposed under R.C. 2305.15. Under the decision reached today, a resolution of this case on its merits can never be had. A liberal construction of these statutes, mandated by Cero Realty, supra, will allow this case to proceed to a proper conclusion. I remain unalterably opposed to judicial theorizing which prizes procedural niceties over the resolution of controversies on their merits.
Liberal construction of the interplay of R.C. 2305.15 and 2305.19 requires that the two statutes be read in pari materia to toll the time for service while a defendant is out of state and not amenable to process. Accordingly, I would reverse the judgment of the court of appeals and remand the cause for further proceedings.
J.P. Celebrezze, J., concurs in the foregoing dissenting opinion.